--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1

SEPARATION AGREEMENT
 
This Separation Agreement (hereinafter the “Agreement”) is made between Rich
Maloney (hereinafter “Mr. Maloney”) an individual, on behalf of himself and his
heirs and representatives, and Stage Stores, Inc., a Nevada corporation,
including its officers, directors, members, employees, affiliates, agents,
subsidiaries, attorneys, benefit plans and plan administrators, joint ventures,
successors and/or assigns (hereinafter collectively referred to as
“Stage”).  Mr. Maloney and Stage are collectively referred to in this Agreement
as the “Parties”.
 
In consideration of the covenants and agreements set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mr. Maloney and Stage, intending to be legally
bound, agree as follows:
 
1.           Employment Agreement.  Mr. Maloney and Stage are parties to an
Employment Agreement dated April 11, 2011 (the “Employment Agreement”).  Terms
not otherwise defined in this Agreement shall have the definitions given to them
in the Employment Agreement.
 
2.           Nature of Release.  This Agreement terminates the Employment
Agreement and resolves all past, pending, threatened, or possible claims, if any
there be, arising under any state,  federal or other law by Mr. Maloney, his
heirs and assigns and any derivative claims against Stage, its parent,
subsidiaries, related companies, or any Stage related entity or its current
and/or former officers, directors, members, attorneys, agents and employees,
arising out of the Employment Agreement, any other agreement to which Mr.
Maloney and Stage are parties (other than as described in Section 21 or
specifically elsewhere herein), or any other terms or conditions of Mr.
Maloney’s employment with Stage.
 
3.           Employment.  Mr. Maloney acknowledges that his employment with
Stage terminates effective February 15, 2012 (the “Separation Date”).  The
execution of this Agreement by Mr. Maloney shall evidence Mr. Maloney’s
resignation from his capacities as Chief Merchandising Officer of Stage Stores
Inc. as of the Separation Date.
 
4.           Confidentiality of this Agreement.  Mr. Maloney agrees he will
maintain the terms of this Agreement in confidence in all circumstances and that
he will only apprise his immediate family and his chosen accountant and/or legal
representative to the extent necessary to perform services of the terms and
conditions of this Agreement except as it is necessary in the enforcement of
this Agreement.  Mr. Maloney shall also advise any member of his immediate
family and his chosen accountant and/or legal representative who is apprised of
the terms of this Agreement of the confidential nature of that information, and
any disclosure of the information by one of those individuals to third parties
shall be considered a breach of this Agreement by Mr. Maloney and have the same
consequences.  Notwithstanding the foregoing, Mr. Maloney acknowledges that, if
required, this Agreement will be filed by Stage with the Securities and Exchange
Commission.
 
5.           Non-Admission.  The Parties acknowledge that this Agreement
evidences their mutual agreement regarding Mr. Maloney’s termination of their
employment relationship and is not an admission of any wrongdoing or liability
on the part of Stage or Mr. Maloney.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Texas Contract.  The Parties agree that this Agreement constitutes
a contract to be governed by the laws of the State of Texas without regard to
the laws of any other location.  The Parties agree that they shall be subject to
Texas jurisdiction (including, as applicable, either a Texas state or federal
court in Harris County, Texas or a duly appointed arbitrator) for any action to
enforce this Agreement or to remedy any breach of this Agreement.
 
7.           Health Insurance.  Provided Mr. Maloney is eligible for and timely
exercises  his election for COBRA coverage, Stage will pay the full premium for
Mr. Maloney’ and his eligible dependants COBRA coverage for the first eighteen
months following execution of this Agreement.  Mr. Maloney will be responsible
for the payment of COBRA premiums for the remainder of the COBRA period (if any)
following the initial eighteen months.
 
8.           Life Insurance.  Mr. Maloney’s life insurance coverage through
Stage will end at 12:01 a.m. local time on February 15, 2012.  Conversion
options are available and will be made known to his through the insurance
carrier.
 
9.           Termination Payments.  Exclusive of any other consideration or
benefit to Mr. Maloney set forth in this Agreement, in consideration of the
agreements made herein and as set forth in Sections 4.3.1 and 4.3.2 of the
Employment Agreement, Stage agrees to pay Mr. Maloney the following amounts, in
each case less applicable payroll taxes, withholding and other deductions, which
may be required to be withheld under any provision of applicable laws,
agreements or as otherwise requested by Mr. Maloney:
 
 
(a)
$1,430,550.00, representing one and one half full year’s salary and one and one
half full year’s bonus target amount, which shall be paid to Mr. Maloney in
thirty nine (39) equal installments on Stage’s regular bi-weekly paydays,
commencing with the first regular payday that occurs eight (8) days after Mr.
Maloney returns this executed Agreement to Stage (provided he executes this
Agreement on or before March 7, 2012), and

 
 
(b)
Any Incentive Compensation for Stage’s 2011 fiscal year, for which Stage’s Board
of Directors determines Mr. Maloney is entitled, shall be paid to Mr. Maloney in
a lump sum on or before March 30, 2012. Any Incentive Compensation for Stage’s
2012 fiscal year prorated for 2.5 completed weeks out of 52 weeks, for which
Stage’s Board of Directors determines Mr. Maloney is entitled, shall be paid to
Mr. Maloney in a lump sum on or before March 29, 2013.

 
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Mr. Maloney is entitled under this
Agreement shall be treated as a separate payment within the meaning of Section
409A.  In addition, any series of installment payments under this Agreement,
including the payments set forth in Section 9(a), shall be treated as a right to
a series of separate payments under Section 409A, including Treas. Reg. Section
1.409A-2(b)(2)(iii).
 
10.           Arbitration.  The Parties acknowledge that their employment
relationship and this Agreement relate to interstate commerce and agree that any
disputes, claims or controversies
 
 
2

--------------------------------------------------------------------------------

 
 
between them which may arise out of their employment relationship and/or this
Agreement shall be settled by arbitration.  Any arbitration shall be in
accordance with the Rules of the American Arbitration Association governing
individual employee agreements and shall be undertaken pursuant to the Federal
Arbitration Act.  Arbitration will be held before a single arbitrator in Harris
County, Texas unless the Parties mutually agree on another location.  The
decision of the arbitrator will be enforceable in any court of competent
jurisdiction.  The arbitrator may award costs and attorneys’ fees in connection
with the arbitration to the prevailing party; however, in the arbitrator’s
discretion, each party may be ordered to bear that party’s own costs and
attorneys’ fees to the extent a court of competent jurisdiction would have such
discretion.  The Parties agree that the arbitrator shall have the authority to
award all legal and equitable relief that could be awarded by a court of
competent jurisdiction; however, nothing in this Agreement to arbitrate shall
preclude Stage from obtaining injunctive relief or other equitable relief from a
court of competent jurisdiction prohibiting any on-going breaches of this
Agreement by Mr. Maloney while the arbitration is pending.
 
11.           Return of Property.  Mr. Maloney shall deliver to Stage at 10201
Main Street, Houston, Texas 77025, Attention:  Chief Executive Officer, on or
before the Separation Date, any and all property of Stage, including but not
limited to keys, computers, credit cards, company car, documents (including
Confidential Information as defined herein and as described in Section 14)
and/or any other Stage property in Mr. Maloney’s possession or control.
 
12.           Taxes.  The Parties agree that all income and other applicable tax
liabilities, if any (including excise taxes and assessed interest and
penalties), related to this Agreement, are to be paid by the respective party.
 
13.           No Disparagement.  Mr. Maloney and Stage agree not to engage in
any disruptive or disparaging activities, directly and/or indirectly, concerning
each other.  This includes, but is not limited to, disparaging comments,
correspondence or conversations with any and all persons; provided, however,
this Section 13 shall not prevent either party from testifying truthfully if
compelled to do so by subpoena, court order, or other legal process, after
providing written notice to the other party.  Stage commits to enforce the “No
Disparagement” agreement with regard to all officers of Stage, but cannot
control or be responsible for actions or comments made by associates below the
officer level of Stage.
 
14.           Confidential Information.  Mr. Maloney acknowledges that the
information, observations and data obtained by him while employed by Stage
concerning the business affairs of Stage (“Confidential Information”) are the
property of Stage.  Mr. Maloney shall not disclose to any unauthorized person,
or use for Mr. Maloney’s own purposes, any Confidential Information without the
prior written consent of Stage’s Chief Executive Officer or its Board of
Directors, unless and to the extent that the aforementioned matters become
generally known to, and available for use by, the public other than as a result
of Mr. Maloney’s acts or omissions.  Mr. Maloney shall deliver to Stage at 10201
Main Street, Houston, Texas 77025, Attention:  Chief Executive Officer, on or
before the Separation Date, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (including
any and all copies thereof) relating to or containing any portion of the
Confidential Information, or relating to the business of Stage which he may then
possess or have under his control.
 
 
3

--------------------------------------------------------------------------------

 
 
15.           Protection of Confidential Information.  Mr. Maloney agrees that,
due to his access to the Confidential Information, he would inevitably use
and/or disclose that Confidential Information in breach of his confidentiality
and non-disclosure obligations if he worked in certain capacities or engaged in
certain activities for a period of time following his employment with Stage as
an employee or consultant or on behalf of a Comparable Business in a position
that involves (i) responsibility and decision-making authority or input at the
executive level regarding any subject or responsibility, (ii) decision-making
responsibility or input at any management level in Mr. Maloney’s individual area
of assignment with Stage, or (iii) responsibility and decision-making authority
or input that otherwise allows the use of the Confidential Information
(collectively referred to as the “Restricted Occupation”).  Therefore, except
with the prior written consent of Stage, for the period of two years from the
Separation Date, Mr. Maloney agrees not to be employed by, consult for or
otherwise act on behalf of any Comparable Business in any capacity in which he
would be involved, directly or indirectly, in a Restricted Occupation.  As used
in this Agreement, a “Comparable Business” means any business that (a) operates
apparel stores in small markets (i.e., with populations of less than 50,000),
and (b) operates a significant number of its apparel stores (25% or more of its
total apparel stores) in 10,000-30,000 square foot formats, and (c) has sales in
excess of $10 million per annum.  Mr. Maloney acknowledges that this commitment
is intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.
 
16.           Non-Solicitation.  Mr. Maloney agrees that, for a period of two
years from the Separation Date, he shall not directly or indirectly, on his own
behalf or for any other person or entity, induce or attempt to induce any
employee of Stage to leave the employ of Stage, hire any person who is an
employee of Stage as of or immediately prior to the time of such hiring, or
induce or attempt to induce any manufacturers’ representative, customer,
supplier, licensee, agent or any other person or entity having a business
relationship with Stage to cease doing business with or reduce the volume of its
business with Stage.
 
17.           Damages; Attorney’s Fee.  Notwithstanding anything in Section 10,
because of the difficulty of measuring economic losses to Stage as a result of
any breach of this Agreement by Mr. Maloney, and because of the immediate and
irreparable damage that could be caused to Stage by such a breach for which it
would have no other remedy, Mr. Maloney agrees that Stage may enforce the
provisions of this Agreement by injunctions and restraining orders against Mr.
Maloney for such a breach in a court of competent jurisdiction pending
arbitration, in addition to any other available relief at law or equity.  Also,
should Mr. Maloney breach this Agreement, (i) any amounts paid by Stage to Mr.
Maloney under Section 9 before the breach occurred must be refunded to Stage by
Mr. Maloney within thirty (30) days of the breach. In any action to enforce this
Agreement, the prevailing party shall be entitled to recover its costs and a
reasonable attorney’s fee.
 
18.           Release.  As a material inducement to Stage to enter into this
Agreement, Mr. Maloney hereby unconditionally releases and forever discharges
Stage and each of its owners, predecessors, successors, assigns, agents,
directors, officers, members, employees, representatives, attorneys,
accountants, divisions, subsidiaries, affiliates, and all persons acting by,
through, under or in concert with any of them for any and all charges,
complaints, claims, liabilities, obligations, promises, agreement,
controversies, damages, actions, causes of action, suits, rights, demands, cost,
losses, debts and expenses (including attorneys’ fees and costs
 
 
4

--------------------------------------------------------------------------------

 
 
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, including but not limited to rights under any and all federal,
state or local laws prohibiting discrimination, breach of contract or public
policy, wrongful or retaliatory discharge, defamation, personal or business
injury claims growing out of any legal restrictions on Stage’s right to
terminate its employees that Mr. Maloney now has, or holds or claims to have
owned or held or which Mr. Maloney would at any time heretofore have had, owned
or held against Stage or any Stage related entity arising before or as of the
Effective Date.  This specifically includes, without limitation, the federal Age
Discrimination and Employment Act of 1967 (“ADEA”), as amended, and all
comparable state or local laws prohibiting discrimination in employment based on
age. Mr. Maloney hereby expressly waives the benefit of any statute or rule of
law which, if applied to this Agreement, would otherwise exclude from its
binding effect any claims not now known by Mr. Maloney to exist.
 
To comply with the Older Worker’s Benefit Protection Act of 1990 (the “Act”),
Stage has advised Mr. Maloney of the legal requirements of the Act and fully
incorporates the legal requirements of the Act by reference into this Agreement
as follows:
 
 
a.
This Agreement is written in layman’s terms, and Mr. Maloney represents that he
understands and comprehends its terms;

 
 
b.
Mr. Maloney has been advised of his rights to consult an attorney to review this
Agreement and have the benefit of an attorney through the settlement process;

 
 
c.
Mr. Maloney does not waive any rights or claims that may arise after the date
this Agreement is executed;

 
 
d.
Mr. Maloney affirms that he is receiving consideration beyond anything of value
to which he is already entitled; and

 
 
e.
Mr. Maloney has been given a reasonable period of time to consider this
Agreement.

 
19.           Consideration Period, Limited Revocation And Effective Date.  The
Parties agree that Mr. Maloney was provided at least twenty-one (21) calendar
days during which to consider whether to sign this Agreement.  The signed
Agreement must be delivered to Stage Stores, Inc., 10201 Main Street, Houston,
Texas  77025, Attention: Chief Executive Officer, no later than 5:00 p.m.
C.S.T., on March 7, 2012.  In any event, Mr. Maloney will have seven (7)
calendar days from the date he signs and delivers a copy of this Agreement to
Stage Stores, Inc., 10201 Main Street, Houston, Texas 77025, Attention: Chief
Executive Officer, during which Mr. Maloney may revoke this Agreement by
delivering a signed and dated notice of revocation to Stage Stores, Inc., 10201
Main Street, Houston, Texas 77025, Attention: Chief Executive Officer.  This
Agreement becomes effective and enforceable when the seven (7) day revocation
period has expired if Mr. Maloney has not delivered a written revocation to
Stage Stores, Inc., 10201 Main Street, Houston, Texas 77025, Attention: Chief
Executive Officer, before that date (the “Effective Date”).
 
20.           Payment Of Other Compensation.  Mr. Maloney acknowledges that
except as set forth in Section 9, all compensation normally due him at the time
of his termination will be
 
 
5

--------------------------------------------------------------------------------

 
 
paid by Stage within fourteen (14) calendar days from the Separation
Date.  Except as set forth in Section 9, any other benefits to which Mr. Maloney
may be entitled shall be distributed in accordance with the terms of the
individual plan documents.
 
21.           Long-Term Incentive Awards.  The Parties acknowledge and agree
that pursuant to the terms and conditions of various award agreements (a) Mr.
Maloney is not entitled to any other long-term incentive awards which were not
previously vested on the Separation Date, and (b) Mr. Maloney will have sixty
(60) calendar days following the March 6, 2012 earnings release during which he
can exercise previously vested SARs award shares, and any unexercised SARs
awards will expire and be forfeited to Stage on that date.  Pursuant to the
foregoing, Mr. Maloney’s last day to exercise previously vested SARs award
shares is Friday May 4, 2012.
 
22.           Section 16(b) Compliance. Mr. Maloney acknowledges (a) that as an
officer of Stage he has received a copy of Stage’s 2012 Insider Trading and
Reporting Policy For Reporting Persons (Directors, Executive Officers and
Principal Shareholders) (the “Policy”) and that he is a Section 16(a) Reporting
Person as identified on Exhibit A to the Policy, (b) that pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended (“Section
16(b)”), directors, executive officers and principal shareholders must disgorge
profits received in the event they purchase and sell, or sell and purchase,
Stage’s common stock or other equity securities within a six month period (any
transaction executed within six months of an opposite transaction) (“short-swing
profits”), (c) that the exercise of a stock option or a SAR and the sale of the
stock acquired does not trigger liability for short-swing profits; however, the
sale of the stock acquired from the exercise of a stock option or a SAR by a
former officer or director of Stage will be matched against all purchases of
Stage stock within six months prior to the date of sale of the stock acquired
from exercise of the stock option or SAR; and is therefore reportable under
Section 16(a) on Form 4; and Section 16(b) remains applicable to former officers
and directors for a period of six months after they cease to be in those
positions, (d) it is becoming common practice for shareholders of public
companies and their counsel to monitor transactions reported to the SEC by
directors, officers and principal shareholders of those public companies in an
effort to cause the disgorgement of profits made by those persons, (e) in
addition to the disgorgement of profits, those shareholders also seek the
reimbursement of their attorneys fees related to their investigation of Section
16(b) violations even if a lawsuit is not filed to recover the profits, and
(f) directors and officers may also be subject to SEC or court imposed civil
penalties of up to $100,000.  Therefore, Mr. Maloney acknowledges and agrees as
follows:
 
·
Transactions by him after the Separation Date that occur within six months of an
opposite transaction that occurred before the Separation Date must be reported
by him on a Form 4, the preparation and electronic filing with the SEC of which
he agrees to be solely responsible,

 
·  
Transactions by him after the Separation Date that do not occur within six
months of an opposite transaction that occurred before the Separation Date do
not have to be reported on a Form 4,

 
· 
He need not file a Form 4 solely to indicate his resignation,

 
 
6

--------------------------------------------------------------------------------

 
 
· 
He will indemnify Stage against, and immediately reimburse Stage for, any
losses, including attorney’s fees, Stage may incur as a result of any violation
by him of Section 16(b), and

 
·
This Agreement does not effect any rights Mr. Maloney may have as an Executive
or former Executive under the Stage Stores Directors and Officers Insurance
Policy coverage.

 
23.           Terms of This Agreement are Severable.  If any provision of this
Agreement is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provision or applications; and to this end the provisions of this Agreement are
declared to be severable.
 
24.           Entire Agreement.  The Parties agree that this Agreement contains
the entire agreement between them with respect to Mr. Maloney’s voluntary
termination of his employment and supersedes all prior and/or contemporaneous
written or oral agreements between them (other as described in Section 21 or
specifically elsewhere herein).  The Parties also agree and acknowledge that no
other promises or agreements have been offered before this Agreement and that no
other promise or agreement between the Parties will be binding unless it is in
writing and signed by the Parties.  The Parties further agree that upon the
expiration of seven (7) days following Mr. Maloney’s execution of this
Agreement, all provisions of the Employment Agreement shall be superseded by
this Agreement.
 
25.           MR. MALONEY ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
AGREEMENT, KNOWS AND UNDERSTANDS ITS CONTENT AND MEANING, AND HAS NOT BEEN
COERCED OR THREATENED INTO SIGNING IT. MR. MALONEY REPRESENTS THAT HE
UNDERSTANDS THAT HE HAS 21 DAYS (OR MORE) TO CONSIDER THIS AGREEMENT AND THAT HE
MAY REVOKE THIS AGREEMENT WITHIN 7 DAYS AFTER HE SIGNS IT.  MR. MALONEY FURTHER
REPRESENTS THAT HE FULLY UNDERSTANDS HOW TO EXERCISE THAT RIGHT OF REVOCATION
SHOULD HE CHOSE TO DO SO. MR. MALONEY IS HEREBY ADVISED TO CONSULT WITH AN
ATTORNEY OF MR. MALONEY’S CHOOSING REGARDING THE EFFECT OF THIS AGREEMENT PRIOR
TO SIGNING IT.
 
[The balance of this page has been left blank intentionally; signature page to
follow.]
 
 
7

--------------------------------------------------------------------------------

 
 
The Parties enter into this Separation Agreement voluntarily and with full
knowledge of its contents.
 
READ THIS AGREEMENT CAREFULLY BEFORE SIGNING.
 
Signed this 16th day of February, 2012.
 

   /s/ Rich Maloney                       Rich Maloney

 

 
Signed this 21st day of February, 2012.
 

   Stage Stores, Inc.                By: /s/ Andrew T. Hall     Name:  Andrew T.
Hall     Title:  President & CEO

 
 
8

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
 

STATE OF TEXAS   )      )  ss: COUNTY OF HARRIS  )  

 
 
On this 16th day of February, 2012, before me, a Notary Public, personally
appeared Rich Maloney, to me known to be the person who executed the foregoing
Separation Agreement, and acknowledged that he executed it as his free and
voluntary act and deed.
 
Given under my hand and seal the day and year last above written.
 
 

   /s/ Sue E. Howton                      Notary Public

 
 
My Commission Expires:  3/5/2015
 
 
 
 

STATE OF TEXAS   )      )  ss: COUNTY OF HARRIS  )  

 
On this 21st day of February, 2012, before me, a Notary Public, personally
appeared Andrew T. Hall, to me known to be the identical person who executed the
foregoing Separation Agreement as the authorized representative of Stage Stores,
Inc. and acknowledged to me that he executed the same as his free and voluntary
act and deed and as the free and voluntary act and deed of such corporation, for
the uses and purposes therein set forth.
 
Given under my hand and seal the day and year last above written.
 
 

   /s/ Sue E. Howton                      Notary Public

 
 
My Commission Expires:  3/5/2015


9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------